In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               ________________

                                NO. 09-22-00087-CV
                               ________________

                           IN THE INTEREST OF J.L.

________________________________________________________________________

                    On Appeal from the 317th District Court
                          Jefferson County, Texas
                         Trial Cause No. C-239,398
________________________________________________________________________

                           MEMORANDUM OPINION

      Appellant Mother appeals the termination of her parental rights to her child,

J.L.1 See Tex. Fam. Code Ann. § 161.001. The trial court found, by clear and

convincing evidence, that statutory grounds exist for termination and that

termination is in the best interest of the child. See Tex. Fam. Code Ann. §

161.001(b)(1)(D)(E), (N), (O), (P), (2).




      1
        To protect the identity of the minor, we use initials to refer to the child. See
Tex. R. App. P. 9.8(b)(2).
                                          1
      Appellant’s court-appointed appellate counsel submitted a brief in which

counsel contends there are no meritorious issues for appeal. See Anders v.

California, 386 U.S. 738 (1967); In re L.D.T., 161 S.W.3d 728, 731 (Tex. App.—

Beaumont 2005, no pet.). Counsel contemporaneously filed a motion to withdraw.

The brief provides counsel’s professional evaluation of the record, discusses the

evidence at trial and the applicable legal standard, the trial court’s ruling, and why

the trial court’s ruling is supported by sufficient evidence. Counsel concludes there

are no arguable grounds to be advanced on appeal. Counsel certified that Appellant

was served with a copy of the Anders brief. On April 19, 2022, this Court notified

Appellant of her right to file a pro se response, as well as the May 19, 2022 deadline

for doing so. This Court received no pro-se response from the Appellant.

      We have independently reviewed the entire record and counsel’s brief, and

we conclude that there are no arguable grounds for review, that no reversible error

exists, and that Appellant’s appeal is frivolous. See Anders, 386 U.S. at

744 (emphasizing that the reviewing court—and not counsel—determines, after full

examination of proceedings, whether the appeal is wholly frivolous). As a result, we

affirm the trial court’s termination of Appellant’s parental rights. We further find no

arguable error requiring us to order appointment of new counsel to re-brief this

appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).




                                          2
      But we deny the motion to withdraw because this is a parental

termination case and counsel’s motion to withdraw does not show “good cause” for

withdrawal. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (In a parental

termination case when the attorney files an Anders brief and a motion to withdraw,

“an Anders motion to withdraw brought in the court of appeals, in the absence of

additional grounds for withdrawal, may be premature.”). An attorney appointed

under section 107.013(a)(1) of the Texas Family Code continues to represent an

indigent parent as outlined under section 107.016 of the Texas Family Code until the

earliest of either the date the suit is dismissed, the date that all appeals in relation to

any final order terminating parental rights are exhausted or waived, or the date the

attorney is relieved of the attorney’s duties or replaced by another attorney after a

finding of good cause is rendered by the court on the record. See Tex. Fam. Code

Ann. §§ 107.013(a)(1), 107.016(2); In re P.M., 520 S.W.3d at 27. 2

      AFFIRMED.
                                                ________________________________
                                                          CHARLES KREGER
                                                              Justice
Submitted on June 14, 2022
Opinion Delivered June 23, 2022

Before Golemon, C.J., Kreger and Horton, JJ.

      2
       We note that if Appellant decides to pursue review by the Supreme Court of
Texas, counsel may satisfy her obligations to Appellant “by filing a petition for
review that satisfies the standards for an Anders brief.” In re P.M., 520 S.W.3d at
27-28.
                                          3